 Case 1:21-cv-04498-DG-RML Document 1 Filed 08/10/21 Page 1 of 6 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------- X
DONNELL WILLIAMS,                          : Civil Action No.: 516094/2021
                                           :
                            Plaintiff,     :
                                           : NOTICE OF REMOVAL
                - against -                :
                                           :
UBER TECHNOLOGIES, INC., UBER USA, LLC and :
RAISER-NY, LLC,                            :
                                           :
                            Defendants.
----------------------------------------- X

        Defendant-Petitioners Uber Technologies, Inc., Uber USA, LLC, and Rasier-NY, LLC

(improperly pled as Raiser-NY, LLC) (“Uber Defendants”), files this notice to remove the

foregoing case to the United States District Court for the Eastern District of New York, and

respectfully shows this Court:

    1. The Uber Defendants are defendants in the civil action brought on June 30, 2021 in the

Supreme Court of the State of New York, Kings County. Pursuant to 28 U.S.C. § 1441 and 28

U.S.C. § 1446, Uber removes this action to the United States District Court for the Eastern District

of New York, which is the judicial district in which the action is pending.

    2. This is a civil action sounding in negligence seeking damages to recover for the alleged

personal injuries of plaintiff DONNELL WILLIAMS (hereinafter “Plaintiff”) as a result of a motor

vehicle accident at or near the intersection of Herkimer Street and Williams Place in Brooklyn,

New York on July 17, 2018.

    3. Plaintiff filed a Summons and Verified Complaint in the Kings County Supreme Court of

the State of New York on June 30, 2021. Plaintiff named Uber Technologies, Inc., Uber USA,

LLC, and Rasier-NY, LLC as defendants. See Summons and Verified Complaint annexed hereto




257363087v.1
257363087v.1
 Case 1:21-cv-04498-DG-RML Document 1 Filed 08/10/21 Page 2 of 6 PageID #: 2




as Ex. “A”. The complaint did not specify the amount of damages Plaintiff is seeking, in

accordance with C.P.L.R. 3017(c).

    4. As set forth below, this action is one in which the District Courts of the United States have

original jurisdiction under 28 U.S.C. § 1332 and 28 U.S.C. § 1441. There is (a) complete diversity

of citizenship between the plaintiff and defendants and (b) the amount in controversy exceeds

$75,000.

    5. The parties in this action have complete diversity of citizenship. At the time that the action

was commenced:

                  Plaintiff was a resident and domiciliary of the State of New York; and

                  Defendants Uber Technologies, Inc., Uber USA, LLC and Rasier-NY, LLC were

                   organized in and by the State of Delaware with their principal place of business in

                   San Francisco, California.

    6. Furthermore, based on Plaintiff’s allegations, the amount in controversy in this matter

exceeds the jurisdictional minimum of $75,000.00 required for diversity jurisdiction pursuant to

28 U.S.C. 1332.

    7. According to Plaintiff’s Verified Complaint, Plaintiff has suffered “severe and permanent

personal injuries” and was “subjected to great physical pain and mental anguish.” See Ex “A”, ¶

257; 180.

    8. Where, as here, the amount in controversy is not apparent from the pleadings, the defendant

may attach documents outside of the pleadings, including “information relating to the amount in

controversy in the record of the State proceeding, or in responses to discovery.” 28 U.S.C.

§1446(c)(3)(A).




257363087v.1
257363087v.1
 Case 1:21-cv-04498-DG-RML Document 1 Filed 08/10/21 Page 3 of 6 PageID #: 3




    9. Plaintiff filed a prior lawsuit stemming from the same accident on November 29, 2018

against the driver of the vehicle in which he was riding, Donnell Williams v. Victor A. Almanzar

Cuevas, Index No: 523979/2018. In that action, Plaintiff provided a Verified Bill of Particulars

relating to the subject July 17, 2018 motor vehicle accident and the purported injuries sustained as

a result of same. Within the responses, dated January 18, 2019, Plaintiff claims the following

damages:

                  MRI of the right shoulder on August 27, 2018 diagnosing rotator cuff tear;

                  MRI of the cervical spine on September 4, 2018 diagnosing multilevel disc

                   herniation and disc bulging;

                  EMG/NVC studies of the upper extremities on September 6, 2018 diagnosing

                   bilateral polyneuropathy;

                  MRI of the lumbar spine on September 10, 2018 diagnosing multilevel disc

                   herniation and disc bulging;

                  Right shoulder Kenalog Lidocaine ultrasound guided injection on October 4, 2018;

                   and

                  Lost wages as a result of inability to work due to injuries relating to subject

                   accident.

See Ex. “B”, Plaintiff’s Verified Bill of Particulars in related action, Williams v. Almanzar Cuevas,

523979/2018.

    10. Additionally, Plaintiff’s Verified Bill of Particulars further alleges that his expenses

resulting from the subject accident “have or will exceed $50,000.00.” See Ex. “B”.

    11. Furthermore, Plaintiff presented for an Examination Under Oath in the related action on




257363087v.1
257363087v.1
 Case 1:21-cv-04498-DG-RML Document 1 Filed 08/10/21 Page 4 of 6 PageID #: 4




October 30, 2019. See Ex. “C”, Plaintiff’s October 30, 2019 Examination Under Oath Transcript.

During his testimony, Plaintiff revealed additional treatment and damages purportedly resulting

from the subject accident, specifically:

                  Physical therapy for right shoulder, neck and back; (p. 95, ln 20-21; p. 100, ln 9-

                   16);

                  Right shoulder surgery for rotator cuff tear performed in February 2019; (p. 111, ln

                   17-21; p. 112, ln 16-18); and

                  Durable medical equipment relating to right shoulder; (p. 115, ln 10-22).

    12. The Uber Defendants have not yet filed an Answer in the New York State Supreme Court

action and so discovery has not commenced.

    13. It is therefore apparent based on the Complaint coupled with Plaintiff’s discovery

responses in the related action that Plaintiff’s alleged damages exceed the $75,000 amount required

to establish diversity jurisdiction.

    14. Moreover, this application is timely. The Uber Defendants were served on July 9, 2021

and August 4, 2021.         (See Ex. “D”, Affidavit of Service for Uber USA, LLC and Uber

Technologies, Inc., and correspondence from Plaintiff’s Counsel confirming service upon Rasier-

NY, LLC). This application has been filed within thirty (30) days of receipt by the Uber

Defendants of the plaintiff’s Summons and Verified Complaint.

    15. Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of Removal will

be given to counsel for all adverse parties and a copy of this Notice of Removal will be filed with

the Clerk of the Supreme Court of the State of New York, County of Kings.




257363087v.1
257363087v.1
 Case 1:21-cv-04498-DG-RML Document 1 Filed 08/10/21 Page 5 of 6 PageID #: 5




      16. In filing this Notice of Removal, the Uber Defendants reserve any and all defenses that

may be available to it, including, but not limited, to those under Rule 12(b) of the Federal Rules

of Civil Procedure, and does not waive said defenses by the filing of this Notice of Removal.



      WHEREFORE, defendant-petitioners Uber Technologies, Inc., Uber USA, LLC and Rasier-

NY, LLC respectfully request that the above-entitled action now pending against it in Supreme

Court of the State of New York, County of Kings, be hereby removed from the above-referenced

State Court to the United States District Court for the Eastern District of New York.


Dated: White Plains, New York
       August 9, 2021




                                                      Yours, etc.,

                                WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP




                                                By:
                                                      Eugene T. Boule, Esq.
                                                      Attorneys for Defendants
                                                      Uber Technologies, Inc., Uber USA, LLC
                                                      and Rasier-NY, LLC (improperly pled as
                                                      Raiser-NY, LLC)
                                                      150 East 42nd Street
                                                      New York, New York 10017
                                                      (212) 915-5587
                                                      File No.: 15422.01044
To:
         Kurt Doiron, Esq.
         Sacco & Fillas, LLP
         31-19 Newtown Avenue, FL 7
         Astoria, New York 11102

257363087v.1
257363087v.1
 Case 1:21-cv-04498-DG-RML Document 1 Filed 08/10/21 Page 6 of 6 PageID #: 6




        Attorneys for Plaintiff
        Lyft, Inc.
        c/o CT Corporation System
        28 Liberty Street
        New York, New York 10005
        (No Appearance)

On Notice To:

        Law Offices of Nancy L. Isserlis
        36-01 43rd Avenue
        Long Island City, New York 11101
        Attorneys for Defendant Victor A. Almanzar Cuevas in Index No: 523979/2018




257363087v.1
257363087v.1
